DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24 in the reply filed on 10/14/2021 is acknowledged.
Claims 25-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 120/14/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation 60 microns or less, and the claim also recites 50, 45, and 30 microns or less which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation about 0.1 to about 10% BWOB, and the claim also recites about 0.25 to about 5 wt. % BWOB which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. (US 2014/0264140).
Regarding claims 1-2 and 7-11

Gong further teaches that one or more retarders may be used (paragraph 0052).
Regarding claim 3
Gong teaches that in one embodiment  that class F fly ash has a CaO content of 8 % or less (paragraph 0067).
Regarding claim 4
Gong teaches that the class F fly ash has an amorphous aluminosilicate phase of at least 75 wt % (paragraph 0067).
Regarding claim 5
Gong teaches that the fly ash can have a particle diameter of 60 microns or less (paragraph 0067).
Regarding claim 12
Gong teaches that the alkaline activator is a solution of a metal hydroxide and a metal silicate, where the metal can be sodium, potassium or both (paragraph 0076).
Regarding claim 16
Gong teaches that the set retarder may be used in an amount of less than 5 wt %, or between 0.1 to 2 wt % (paragraph 0097).
Regarding claim 17
Gong teaches the addition of one or more aggregates to form a concrete (paragraph 0007).
Regarding claim 18
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 13-15 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2014/0264140), as applied to claims 1-5, 7-12 and 16-18 above.
Regarding claim 6
Gong teaches that the fly ash can have a loss on ignition of up to 12 wt % (paragraph 0067), which overlaps with the claimed amount. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 13-15
Gond teaches that the retarder can be barium nitrate known retarders (paragraph 0052), and it would have been prima facie obvious to select barium nitrate from the finite list with predictable results.
Regarding claim 19-21
Gong teaches that the retarder may be mixed with the alkaline activator solution prior to adding to the composite binder (paragraph 0091), making this limitation obvious.
However, these are product-by-process limitations, which do not add to the patentability of a composition claim unless it can be shown that the process used will result in a materially different product.
Regarding claims 22-24
Gong teaches that both set retarders and set accelerators may be used to regulate the set times for optimal performance (paragraph 0056). Therefore, it would have been within the level of the skilled artisan to adjust the use of retarders and accelerators to control the set times to within the claimed times.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734